267 F.2d 941
NEW HAMPSHIRE FIRE INSURANCE COMPANY, Petitioner-Appellant,v.Thomas E. SCANLON, District Director of Internal Revenue, City of New York and Acme Cassa, Inc., Respondents-Appellees.
No. 339.
Docket 25635.
United States Court of Appeals Second Circuit.
Argued June 10, 1959.
Decided June 22, 1959.

Appeal from the United States District Court for the Southern District of New York; John M. Cashin, Judge.
Jack Hart of Engelman & Hart, New York City (Engelman & Hart, New York City, on the brief), for appellant.
William Ellis, Asst. U. S. Atty., S.D. N.Y., New York City (S. Hazard Gillespie, Jr., U. S. Atty., and Sherman J. Saxl, Asst. U. S. Atty., S.D.N.Y., New York City, on the brief), for Thomas E. Scanlon, respondent-appellee.
Before HINCKS and MOORE, Circuit Judges, and SMITH, District Judge.
PER CURIAM.


1
Upon the opinion of Judge Cashin, D. C.S.D.N.Y., 1959, 172 F. Supp. 392, the order is affirmed.